DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
By the above submission, Claims 1, 2, 4-6, 8, 14, 16, and 25-27 have been amended.  No claims have been added or canceled.  Claims 1-8, 14-16, and 25-27 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-8 and 14-16 under 35 U.S.C. 103 as unpatentable over Harnish et al, US Patent 8165930, in view of Murao et al, US Patent 8819441, and with particular reference to independent Claim 1, Applicant argues that Murao, individually, does not disclose generating a time stamp request comprising the input file signature, public key certificate, and CRL (pages 9-10 of the present response, citing Murao, column 13, lines 20-26; Figure 7; and column 14, lines 4-65).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Harnish discloses use of a signature, certificate, and timestamp (column 64, lines 47-column 65, line 10; see also column 39, lines 41-65), and Murao discloses generating a time stamp request (column 13, lines 20-23, as previously cited, explicitly disclosing a time stamp request) and using the certificate, CRL, and signature to validate a certificate for requests (column 14, lines 54-65).  In light of the combined teachings of the references, it would be an obvious variation to use the CRL and signature to validate the certificate in the time stamp request.
With reference to amended independent Claims 6 and 14, Applicant argues that Harnish and Murao do not disclose, teach, or suggest the new limitations that the aircraft system is in an environment disconnected from an entity associated with validation of the input file and external to the aircraft system and allowing execution of the input file when the aircraft system is in the disconnected environment (pages 10-11 of the present response, no evidence cited).  Applicant provides no evidence or explanation in support of this allegation.  Further, at least Harnish discloses such a disconnected validation environment external to the aircraft system (see Harnish, column 40, lines 17-32).
Therefore, for the reasons detailed above, the Examiner maintains the objections and rejections as set forth below.

Specification

The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0038, line 13, a space should be inserted between “110” and “may”.
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

The objection to Claim 14 is NOT withdrawn, because the amendments have raised new issues, as detailed below.
Claims 1, 6, and 14 are objected to because of the following informalities:  
In Claim 1, line 14, it appears that a comma should be inserted before “the input file signature”.
In Claim 6, lines 6-7, the use of Arabic numerals in parentheses should be limited to designation of reference numerals.  These should be replaced by letters or Roman numerals.
In Claim 14, lines 8-9, the use of Arabic numerals in parentheses should be limited to designation of reference numerals.  These should be replaced by letters or Roman numerals.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 14-16 and 27 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is withdrawn in light of the amendments to the claims.  The rejection of Claims 1-8, 14-16, and 25-27 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 14-16, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an input file” in line 5.  It is not clear whether this is intended to refer to the input file recited in line 2 or to a distinct file.  Similarly, the claim recites “an input file signature” in line 8.  It is not clear whether this is intended to refer to the signature recited in lines 6-7 or to a distinct signature.  The claim additionally recites “a crate file” in line 14.  It is not clear whether this is intended to refer to the same crate file recited in line 2 or to a distinct file.  The above ambiguities render the claim indefinite.
Claim 6 recites “a time stamp response” in line 10.  It is not clear whether this is intended to refer to the same time stamp response recited in line 9 or to a distinct response.  The claim further recites “the time when the aircraft system is in the environment disconnected from the entity” in lines 20-21.  There is not clear antecedent basis for this limitation in the claim.  The above ambiguities render the claim indefinite.
Claim 14 recites “a time stamp response” in line 12.  It is not clear whether this is intended to refer to the same time stamp response recited in lines 10-11 or to a distinct response.  The claim further recites “the time when the aircraft system is in the environment disconnected from the entity” in lines 22-23.  There is not clear antecedent basis for this limitation in the claim.  The above ambiguities render the claim indefinite.
Claim 16 recites “an aircraft system” in line 3.  It is not clear whether this is intended to refer to the same aircraft system as recited in Claim 14 or a distinct aircraft system.
Claim 25 recites “an environment disconnected an entity” in line 3.  First, it is not clear whether this is intended to refer to the same environment as recited in Claim 6 or to a distinct environment.  Further, the phrase “disconnected an entity” is grammatically unclear.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites that the apparatus is caused to execute the LSAP on the aircraft system, where the LSAP is included in the input file as recited in Claim 7.  However, Claim 6 already requires executing the input file via the aircraft system, and therefore, Claim 8 does not clearly further limit Claim 6 from which it depends.
Similarly, Claim 16 recites that the processor is caused to execute the LSAP on the aircraft system, where the LSAP is included in the input file as recited in Claim 15.  However, Claim 14 already requires executing the input file via the aircraft system, and therefore, Claim 16 does not clearly further limit Claim 14 from which it depends
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harnish et al, US Patent 8165930, in view of Murao et al, US Patent 8819441.
In reference to Claim 1, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to receive an input file (see Figure 91; column 66, line 55-column 67, line 31); determine validity of a public key certificate associated with an input file signature and generate the signature (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration); and generate a crate file including the input file, signature, certificate, and time stamp (column 64, line 59-column 65, line 10; see also column 39, lines 41-65, timestamps).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time stamp authority and receiving a time stamp response (column 13, lines 24-40); and including the CRL and time stamp response in a file also including a signature and the certificate (see Figure 7 and column 14, lines 54-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harnish to include the CRL and time stamp authority taught by Murao, in order to create long-term signature data (see Murao, column 7, lines 11-46).
In reference to Claim 2, Harnish and Murao further disclose OCSP or a CRL (see Murao, column 14, lines 12-21).
In reference to Claim 3, Harnish and Murao further disclose a loadable software aircraft part (Harnish, abstract and throughout).
In reference to Claims 4, 5, and 26, Harnish and Murao further disclose creating the crate file by compressing (or zipping) and formatting the components (Harnish, column 11, lines 41-57).

In reference to Claim 6, Harnish discloses an apparatus including a processor and memory (Figure 2) configured to cause the apparatus to retrieve a crate file (Figure 92, step 9200; column 67, lines 38-43) at a time that an aircraft system is in an environment disconnected from an external entity associated with validation of the input file (column 40, lines 17-32); determine validity of a public key certificate associated with an input file signature and validate the signature and time stamps (column 64, lines 47-65; see also column 21, lines 21-32, certificate expiration; see also column 39, lines 41-65, timestamps); and determine that the input file is valid and allow execution of the input file via the aircraft system (column 64, line 59-column 65, line 10; column 67, line 60-column 68, line 8; column 40, lines 17-32).  However, while Harnish discloses expiration of a certificate, Harnish does not explicitly disclose a certificate revocation list.  Further, while Harnish discloses the general use of time stamps, Harnish does not explicitly disclose a time stamp authority.
Murao discloses an apparatus that determines a validity of a public key certificate using a CRL from a certificate authority (column 14, lines 12-21); generating a time stamp request (column 13, lines 20-23); transmitting the time stamp request to a time stamp authority and receiving a time stamp response (column 13, lines 24-40); and including the CRL and time stamp response in a file also including a signature and the certificate (see Figure 7 and column 14, lines 54-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harnish to include the CRL and time stamp authority taught by Murao, in order to create long-term signature data (see Murao, column 7, lines 11-46).
In reference to Claims 7 and 8, Harnish and Murao further disclose a loadable software aircraft part and executing the part (Harnish, abstract and throughout).
In reference to Claim 25, Harnish and Murao further disclose determining whether the input file is valid in a disconnected environment (see Harnish, column 40, lines 17-24, for example).

Claims 14-16 and 27 are directed to software implementations of the functionality of the apparatus of Claims 6-8 and 25, and are rejected by a similar rationale (noting that Murao discusses long-term signatures throughout).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492